DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

Response to Remarks
Applicant's amendments and remarks filed on 07/12/2022 have been fully considered but were not found to be persuasive. Applicant has
claims 1-6, 8-13, 15, and 17-23 are pending in the application, with claims 1, 8, and 15 being the independent and claims 1, 8, 15 are amended.

With respect to the Applicant’s argument in page 9 of Remarks recited: “However, Yang does not disclose or teach the single master record for the common patron "is reconciled between different records of the transformed first and second patron data for the common patron” as recited by claim 1. Neither does Zenger disclose or teach these distinguishing claim features. Zenger describes "some employee attributes may be common, such as names, hiring dates, roles. Using a shorter lookup key in the profile data rather than a longer data value may reduce the size of each profile record for each employer" and "employee attribute 410-420 and 510-518 maps to normalized data key 402, value 404 and key 502, value 504 respectively which are the common exchange schema between the first schema and second schema." (Zenger, 24:28-37 and Figs. 4 and 5) However, Zenger does not disclose or teach the single master record for the common patron" is reconciled between different records of the transformed first and second patron data for the common patron."

In response to Applicant’s argument above, Examiner respectfully disagrees that neither does Zenger nor Yang disclose or teach the single master record for the common patron. 
First, as Applicant has noted, Zenger teaches “common exchange schema between the first schema and second schema. (Zenger, 24:28-37 and Figs. 4 and 5)” by applying rules to a schema-agnostic event stream rather than to data or data structures that are schema-specific (Zenger in col.3 lines 52-58)
Secondly, Mital in paragraph [0096] lines 1-8 teaches a method of providing data in a canonical format that is consistent with schemas understood by the analytics portion.
Finally, Yang in abstract lines 5-11 teaches “one or more "local" property tables with one or more local tables for each buyer and each supplier, into “master"” supply information, represented in one or more “master” supply tables common for multiple clients” wherein a single master supply table may include a plurality of rows which represents a single master record item common for multiple clients
Conclusively, combined teachings of Zenger-Mital-Yang discloses a step for configuring common exchange schema (Zenger) between the first schema and second schema providing data in a canonical format (Mital) with one or more master table common for multiple clients (Yang) wherein the each record in the master table represents an item common for multiple clients (i.e., “the single master record for the common patron is reconciled between different records of the transformed first and second patron data for the common patron” as claimed)

In response to the amendment made to the claims, Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections. This office action is made final.


Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 8, 9, 11, 12, 13, 15, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zenger et al, US 9,990,389 hereinafter Zenger in view of Mital et al., US 2014/0310273 hereinafter Mital and further in view of Yang US 20030236718, hereinafter Yang.

As per claim 1, (Currently Amended) (Zenger discloses) A method, comprising: receiving, by a computing device via a messaging platform, first patron data from a first data source having a first schema and second patron data from a second data source having a second schema, (Zenger in [FIG.1] describe first and second data sources having their schema for each 112 and 114)
  
    PNG
    media_image1.png
    552
    1028
    media_image1.png
    Greyscale


herein the first patron data and the second patron data have a common patron, and wherein the second schema for the common patron is different from the first schema for the common patron; (Zenger in col.24 lines 28-37 teaches identifying common attributes of employees such as names, same hiring date, roles and etc.: Zenger col.24 lines 28-37, “To illustrate, some employee attributes may be common, such as names (e.g., "David," "Jason," "Smith," etc.), hiring dates (e.g., a new class of employees may all have the same hiring date), roles (e.g., "junior engineer"), places (e.g., "United States," "Vancouver," etc.). Using a shorter lookup key (e.g., Role!) in the profile data rather than a longer data value (e.g., "junior engineer") may reduce the size of each profile record for each employee”)

(Zenger discloses) reconciling, by the computing device, the first schema and the second schema for the common patron with a common exchange schema of a master record canonical model,(Zenger in [FIG.4] and [FIG.5] where employee attribute 410-420 and 510-518 maps to normalized data key 402, value 404 and key 502, value 504 respectively which are the common exchange schema (e.g., employ id, date, name, title, address) between the first schema and second schema)

(Zenger discloses) determining, by the computing device, a first transformation rule based on context information of the first patron data and canonical information of the common patron in the master record canonical model and a second transformation rule based on context information of the second patron data and canonical information of the common patron in the master record canonical model; 
(Zenger in col.3 lines 49-64 and col.21, lines 53-61 teaches a method of applying rules to a schema-agnostic event stream rather than to data or data structures, such as a per-subject or multiple subject rule, which is equivalent to applying rules per “context” information. In another words, Zenger indicates that mapping/transformation is based on semantics of data rather than structure or integrity of data, indicating that per-subject rules may be intended to transform the subject instances: 
Zenger in col.3 lines 52-58: “To illustrate, the rules data may represent a per-subject rule, a filter rule, a mapping rule, a multi-subject rule or another type of rule. Further examples of rules are given below. Applying rules to a schema-agnostic event stream rather than to data or data structures that are schema-specific may enable reuse of the rules even though source/target schemas change. 
Zenger col. 21, lines 58-61: “System rules may thus differ from per-subject rules in that system rules may enforce some implicit constraint on subject instances, whereas per-subject rules may be intended to transform the subject instances.”)

(Zenger discloses) transforming, by the computing device, the first patron data based on the first transformation rule and the second patron data based on the second transformation rule into a canonical format of the master record canonical model; 
     
    PNG
    media_image2.png
    848
    1466
    media_image2.png
    Greyscale

(Zenger in col. 19 line 62 - col.20 line 4 discloses a step for using rule-based filtering and mapping of streaming events, combining first and second event streaming data in FIG.10  element 1006 and explained with an example based on employee attribute in col. 24 lines 26-35)

(Zenger discloses) the change of the single master record to the messaging platform bus for one or more data sources subscribed to the single master record. (Zenger in FIG. 1, shows configuring computing device, where Processor (104) is connected to Bus (106) and network interface (122) to access network where first device and second device may have access to (i.e., “messaging platform”) the data source at the storage device (124))

(With respect to claim 1, Zenger does not explicitly disclose representing master record in a canonical model) wherein a field mapping registry connects the first schema and the second schema to the common exchange schema of the master record canonical model;
However, Mital in paragraph [0096] lines 1-8 discloses a method of representing data portion in canonical format for analysis:
(Mital [0096] lines 1-8: FIG. 17 illustrates just one of many possible embodiments of a data portion 1700 of the pipeline 1601 of FIG. 16. One of the functions of the data portion 1700 is to provide data in a canonical format that is consistent with schemas understood by the analytics portion 1800 of the pipeline discussed with respect to FIG. 18.)
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Mital into the combined system of Zenger for the advantageous purpose of providing method of effectively manage translation of data model wherein translation is not restricted to the way the data is modeled, but will also be a translation of the values of the data itself without disturbing the context of data.  (See FIG. Mital Question Graph FIG. 21B)

 (Zenger-Mital do not explicitly disclose) and creating, by the computing device, a single master record of the common patron in the master record canonical model, wherein the single master record is reconciled between different records of the transformed first and second patron data for the common patron;
However, Yang in abstract lines 5-11 discloses a step for creating one or more "local" property tables with one or more local tables for each buyer and each supplier, into "master" supply information, representing in one or more “master” supply tables common for multiple clients, wherein the master supply tables comprise of a plurality of records in each table. (i.e., “the single master records”)
(Yang [Abstract] lines 5-11: “The system includes a global processor that maps "local" supply information for each buyer and each supplier, represented in one or more "local" property tables with one or more local tables for each buyer and each supplier, into "master" supply information, represented in one or more "master" supply tables common for multiple clients”)

(Furthermore, Zenger-Mital also do not explicitly disclose publishing a single master record) and publishing, by the computing device in response to a change of the single master record for the common patron, the change of the single master record to the messaging platform bus for one or more data sources that are subscribed to the single master record.  
However, Yang in paragraph [007] lines 5-12 discloses using a database schema for reporting (i.e., “publishing”) and inquiring to the supply chain management system that the data are mapped into a master database schema wherein a database schema which provides a master property table (i.e., “single master record” as claimed) holding a super set of information for all the clients (buyers and suppliers) using the system. 
In another words, when the buyers and suppliers send their records, it causes generating reports and inquiries to the supply chain management system, resulting the data mapped (updated in response to the reports and inquire) into the master database schema in response.
(Yang, [007] lines 5-12: “To bridge this information gap, the supply chain management system uses a database schema which provides a master property table holding a super set of information for all the clients (buyers and suppliers) using the system. When the buyers and suppliers send their records, reports and inquiries to the supply chain management system, the data are mapped into the master database schema.”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Yang-Mital into the system of Zenger because, they are analogous art as being directed to the same field of endeavor, the system and method of processing data and data integration based on semantic data analysis. (See Zenger FIG.3, col. 10 lines 17-21, Mital paragraph [0002], [0093]-[0100], Yang [0013], [0171])
Therefore, one person having ordinary skill in the art would have been motivated combine teachings of Yang into the combined system of Zenger-Mital for the advantageous purpose of providing a feature of standardizing data transformation of multiple inquiries into a master property table holding super set of information that satisfy all parties that may be easily consumable by multiple clients or various application.

As per claim 2, (Original) The method according to claim 1, further comprising: (Zinger discloses) normalizing, by the computing device, the first patron data.  
(See Zinger FIG.8, depicts a diagram normalized transaction data)

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zenger in view of Mital, further in view of Yang and Bhandari et al. US 7,110,998, hereinafter Bhandari.

As per claim 3, (Previously Presented) The method according to claim 1, further comprising: reconciling, by the computing device, (Zenger does not explicitly discloses a method of creating a tiebreaker rule to reconcile ties between first and second patron data.)
the first patron data and the second patron data with a tiebreaker rule.  
However, Bhandari discloses a method of creating a tiebreak rules for resolving ties between queries that have the greatest-valued or least-valued results (e.g., “between first and second patron data”):
 (Bhandari, col. 13 lines 8-21: “Similarly, since the overlap rules for identifying which queries overlap with the attribute-value string in the user's query and tiebreak rules for resolving ties between queries that have the greatest-valued or least-valued results are known a priori, the overlap and tiebreak rules can be pre-stored in an overlap rules database 204 and a tiebreak rules database 205, respectively. The alert generator 201 generates alerts (e.g., alert notifications 202 and alert data 203) in response to the user's query 104 based on the valid attribute values in the valid attribute values database 206, computations in the computation module 102, the overlap rules in the overlap rules database 204, and the tiebreak rules in the tiebreak rules database 205.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Bhandari into the system of Zenger because, one of ordinary skill in the art would have motivated to use the method of creating a tiebreak rules for resolving ties between queries that results to provide a means to elect the best candidate for the application to enhance system feature by eliminating the aid from a human for making a determination.

As per claim 4, (Previously Presented) The method according to claim 1, further comprising: (Zenger discloses a method of applying a multi-subject rule to event stream data (e.g., “processing streaming data with the first transformation rule or the second transformation rule”) such as different event streams correspond to different subjects. As an example, a first subject instance of a first subject may be modified or deleted based on a relationship (e.g., “transformation rule”) between the first subject instance and a second subject instance of a second subject)
processing streaming data, by the computing device, with the first transformation rule or the second transformation rule, wherein one of the first patron data and the second patron data comprises the streaming data.  
(Zenger, col. 21, line 58- col. 22 line 9: System rules may thus differ from per-subject rules in that system rules may enforce some implicit constraint on subject instances, whereas per-subject rules may be intended to transform the subject instances Referring to FIG. 17, a diagram 1700 illustrating a process of (e.g., the event stream data 140 or the modified event stream data 1156) is shown. The process illustrated by the diagram 1700 may be performed by the processor 104. Multi-subject rules may affect more than one event stream, such as when different event streams correspond to different subjects. For example, a multi-subject rule may populate an attribute of a first subject instance of a first subject based on an attribute of a second subject instance of a second subject. As another example, a first subject instance of a first subject may be modified or deleted based on a relationship between the first subject instance and a second subject instance of a second subject. In some examples, multi-subject rules may include lookup rules (e.g., assigning names to the members of a supervisory hierarchy, where the supervisory hierarchy corresponds to an "Organization" subject, while the names of would looked up in an "Employee" subject). Multi-subject rules may also include domain-specific rules (e.g., removing all member of an organizational hierarchy that have no members reporting to them, which would involve examining both the Employee event stream as well as the Organization event stream over various time periods to remove invalid organization subject instances).

As per claim 5, (Previously Presented) The method according to claim 4, further comprising: transmitting, by the computing device, (Zenger discloses a method of applying rules to a schema-agnostic event stream rather than to data or data structures, such as a per-subject or multiple subject rule, which is equivalent to applying rules per “context” information. In another words, Zenger indicates that mapping/transformation is based on semantics of data rather than structure or integrity of data. Furthermore, Zenger indicated that per-subject rules may be intended to transform the subject instances) the context information of the first and second patron data for identifying the first and second transformational rule.

(Zenger col.3 lines 49-64: “In particular examples, the disclosed systems and methods may generate adjusted event stream data based on the modified event stream data and rules data. The rules data may represent one or more rules. To illustrate, the rules data may represent a per-subject rule, a filter rule, a mapping rule, a multi-subject rule or another type of rule. Further examples of rules are given below. Applying rules to a schema-agnostic event stream rather than to data or data structures that are schema-specific may enable reuse of the rules even though source/target schemas change. 
(Zenger col. 21, lines 53-61: “As illustrated in FIG. 16, the processor 104 may apply a system rule 1606 (e.g., as part of the rules data 1302) to input event stream data 1602 (e.g., the modified event stream data 1156 or the event stream data 140) to generate output event stream data 1608 (e.g., the adjusted event stream data 1304). System rules may thus differ from per-subject rules in that system rules may enforce some implicit constraint on subject instances, whereas per-subject rules may be intended to transform the subject instances.”)

As per claim 6, (Previously Amended) The method according to claim 5, further comprising: determining, by the computing device, (Zenger discloses) the first data source for the transformed first patron data and the second data source for the transformed second patron data in the master record based on the context information.  
(See Zenger FIG.1 element 134 (First Source Data) and element 138 (Second Source Data))

As per claim 7, (Cancelled)  

As per claim 8, (Currently Amended) A system, comprising: a memory; a processor coupled to the memory and configured to, based on instructions stored in the memory: receive, via a messaging platform, first patron data from a first data source having a first schema and second patron data from a second data source having a second schema, wherein the first patron data and the second patron data have a common patron, and wherein the second schema for the patron is different from the first schema for the patron; reconcile the first schema and the second schema for the patron with a common exchange schema of a master record canonical model, wherein a field mapping registry connects the first schema and the second schema to the common exchange schema of the master record canonical model; determine a first transformation rule based on context information of the first patron data and canonical information of the common patron in the master record canonical model and a second transformation rule based on context information of the second patron data and canonical information of the common patron in the master record canonical model; transform the first patron data based on the first transformation rule and the second patron data based on the second transformation rule into a canonical format of the master record canonical model; and create a single master record of the common patron in the master record canonical model, wherein the single master record is reconciled between different records of by reconciling the transformed first and second patron data for the common patron; and publishing, by the computing device in response to a change of the single master record for the common patron, the change of the single master record to the messaging platform bus for one or more data sources that are subscribed to the single master record.  

Claims 8 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 9, (Original) The system of claim 8, wherein the processor is further configured to: normalize the first patron data.  

Claims 9 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 10, (Previously Presented) The system of claim 8, wherein the processor is further configured to: reconcile the first patron data and the second patron data with a tiebreaker rule.  
Claims 10 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 11, (Previously Presented) The system of claim 8, wherein the processor is further configured to: associating the first patron data and the second patron data with a common exchange schema; process streaming data with the first transformation rule or the second transformation rule, wherein one of the first patron data and the second patron data comprises the streaming data.

Claims 11 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
  
As per claim 12, (Previously Presented) The system of claim 11, wherein the processor is further configured to: transmit the context information of the first and second patron data for identifying the first and second transformational rule.  

Claims 12 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 13, (Previously Amended) The system of claim 12, wherein the processor is further configured to: determine [[a]] the first data source for the transformed first patron data and the second data source for the transformed second patron data in the master record based on the context information. 

Claims 13 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 14, (Cancelled)  

As per claim 15, (Currently Amended) A non-transitory computer-readable apparatus having instructions stored thereon that, when executed by a computing device, cause the computing device to perform operations comprising: receiving, via a messaging platform, first patron data having a first schema from a first data source and second patron data from a second data source having a second schema, wherein the first patron data and the second patron data have a common patron, and wherein the second schema for the common patron is different from the first schema for the common patron; reconciling the first schema and the second schema for the common patron with a common exchange schema of a master record canonical model, wherein a field mapping registry connects the first schema and the second schema to the common exchange schema of the master record canonical model; determining a first transformation rule based on context information of the first patron data and canonical information of the common patron in the master record canonical model and a second transformation rule based on context information of the second patron data and canonical information of the common patron in the master record canonical model; transforming the first patron data based on the first transformation rule and the second patron data based on the second transformation rule into a canonical format of the master record canonical model; and creating a single master record of the common patron in the master record canonical model, wherein the single master record is reconciled between different records of for the common patron; and publishing, by the computing device in response to a change of the single master record for the common patron, the change of the single master record to the messaging platform bus for one or more data sources that are subscribed to the single master record.  

Claims 15 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16, (Cancelled)  

As per claim 17, (Previously Presented) The non-transitory computer-readable apparatus according to claim 15, further comprising: reconciling the first patron data and the second patron data with a tiebreaker rule. 

Claims 17 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 18, (Previously Presented) The non-transitory computer-readable apparatus according to claim 15, further comprising: processing streaming data with the first transformation rule or the second transformation rule, wherein one of the first patron data and the second patron data comprises the streaming data.

Claims 18 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 19, (Previously Presented) The non-transitory computer-readable apparatus according to claim 18, further comprising: transmitting the context information of the first and second patron data for identifying the first and second transformational rule. 

Claims 19 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
  
As per claim 20, (Previously Presented) The non-transitory computer-readable apparatus according to claim 19, further comprising: determining [[a]] the first data source for the transformed first patron data and the second data source for the transformed second patron data in the master record based on the context information.  

Claims 20 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zenger in view of Mital, further in view of Yang and Calsyn et al., US 20110090236 hereinafter Calsyn.

As per claim 21, (Previously Presented) The method according to claim 1, further comprising: (Zenger does not explicitly disclose) sending, by the computing device, the change of the single master record of the common patron to the one or more date sources subscribed to the single master record, 
However, Calsyn in paragraph [0067] discloses a method of employing event-based technique for detecting any changes to a source data and transmitting the notification message (e.g., “a notification of the change to the messaging platform for the first and second data sources.”)
(Calsyn [0067] “A trigger is received 602 in the form of a notification of a source data change, as a result of an event monitor 402 detecting a change in the source data 300 and transmitting the notification message. Therefore, when the event-based technique is being used, the processor does not need to poll the source data to determine whether a change has occurred. Rather, the source data wrapper 400 proactively notifies that a change has occurred.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Calsyn into the combined system of Zenger for the advantageous purpose of improving user experiences by alerting user in the event of changes to the data source where user may respond with a necessary measure.

As per claim 22, (Previously Presented) The system of claim 8, wherein the processor is further configured to: send, the change of the single master record of the common patron to the one or more date sources subscribed to the single master record.  

Claims 22 is analogous to claim 21 and is rejected under the same rationale as indicated above.
 
As per claim 23, (Previously Presented) The non-transitory computer-readable apparatus according to claim 15, further comprising: sending, the change of the single master record of the common patron to the one or more date sources subscribed to the single master record.   

Claims 23 is analogous to claim 21 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

SYNERGIZING REAL-TIME AND POLLING CONNECTORS FOR DATA INGESTION, (Goyal et al., US 2018/0253458) - A system may utilize a combination of real-time and polling connectors for data craw ling. A real-time connector may use a collector to write data associated with a new event from a database to a channel and record external identifiers (IDs) associated the data.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154